DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gaps therebetween and such that the soft material is provided in the gaps of claim 1 and 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. US Pub 2019/0086059 in view of Wang US Pub 2021/0083210.
Regarding claim 1, 
Hirakata teaches A flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber) disposed on the two bending blocks; furthermore, the support sheet comprising bending region (bending region corresponds to element e1 in figure 3a and non-bending correspond to e2) and two non-bending regions.
Hirakata does not teach the supporting sheet comprising a soft material layer and a hard material layer, and the soft material layer completely covering the hard material layer, wherein the flexible display screen is disposed on the support sheet; wherein the support sheet comprises a bending region and two non-bending regions, the hard material layer is a continuous wave-like structure, and comprises a plurality of convex portions and a plurality of concave portions, each of the convex portions and each of the concave portions are disposed staggered to form gaps therebetween; and
Wherein the soft material layer envelops the hard material layer and the soft material layer is provided in the gaps.
Wang in similar field of a flexible display screen support structure (figure 3-6) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5); wherein the support sheet comprises a bending region (figure 3 and 5, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure ), and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 6, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 6, similar to figure 2-3 of present application) to form gaps therebetween (as seen in figure 6, there are gaps between each of the convex portion and each of concave portions); and
Wherein the soft material layer envelops the hard material layer (as seen in figure 5-6, where element 1 is completely enveloped such that the outer layer is element 11 which completely covers the hard material 15) and the soft material layer is provided in the gaps (as seen in annotated figure 6, when taking the view point from top down, the soft material 11 is provided in the gaps). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer, having the hard material in the wave like structure as claimed and the details of gaps and how the soft material is provided respect to the gaps as claimed, such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel. 

    PNG
    media_image1.png
    296
    559
    media_image1.png
    Greyscale

Regarding claim 2, Hirakata as modified by Wang teaches, 
wherein the two non-bending regions are disposed on two sides of the bending region (figure 1b, the bending region indicated where element 13a is indicated such that the two non-bending regions are on the two opposite sides (left and right sides)), and the two bending blocks are respectively disposed below the two non-bending regions (figure 1 and 2 of Hirakata as modified teaches the bending blocks disposed below the two non-bending regions).
Regarding claim 3, Hirakata as modified by Wang teaches, 
wherein the support sheet further (figure 2 of Hirakata such that the support sheet is the modified support sheet as taught in claim 1, the support sheet's top that is adjacent to element 11 is the supporting surface and the bottom adjacent to 15b is the connecting surface) includes a supporting surface and a connecting surface, the flexible display screen is disposed on the supporting surface (figure 1-2, Hirakata as modified by Wang), and the connecting surface is connected to the bending block (figure 1-2, Hirakata as modified by Wang).
Regarding claim 4, Hirakata as modified by Wang teaches, 
Wherein the soft material is selected from rubber material (paragraph 95 of Hirakata, rubber material) or a silica gel material.
Regarding claim 6, 
Hirakata as modified by Wang teaches thickness of the support sheet is some value. 
Hirakata as modified by Wang does not teach the specific thickness of less than 2mm. However, Wang teaches the flexible element 1 is 50 to 3000 micron. 
However, according to MPEP§2144.04(IV)(A), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the support sheet such that the support sheet is less than 2mm, since such a modification would have involved a mere change in the size of the support sheet, additionally, the modification will ensure the desired level of bendability and structural support. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 7, Hirakata as modified by Wang teaches, 
wherein a cross-sectional shape of the hard material layer is selected from the group consisting of a symmetrical wave shape (figure 5 of Wang shows a symmetrical wave shape, such that this is a regular wave shape), an asymmetrical wave shape, a regular wave shape, an irregular wave shape, a symmetrical jagged shape, an asymmetrical jagged shape, a regular jagged shape, an irregular jagged shape, a symmetrical square toothed wave shape, an asymmetrical square toothed wave shape, a regular square toothed wave shape, an irregular square toothed wave shape, and any combination thereof (figure 5 of Wang).
Regarding claim 8, Hirakata as modified by Wang teaches, 
wherein the soft material layer comprises a first soft material layer (Hirakata as modified by Wang in claim 1 such that the first soft material layer is element 11 such is modified by the rubber material as described in claim 1, fig 5 of Wang) and a second soft material layer (Hirakata as modified by Wang in claim 1 such that the second soft material layer is element 12 such is modified by the rubber material as described in claim 1, fig 5 of Wang) laminated (laminated is a product by process limitation and this is a method of manufacturing step) with each other, and the hard material layer (Wang's fig 5, element 15 disposed between the two soft material layer) is disposed between the first soft material layer and the second soft material layer.
Regarding claim 9, Hirakata as modified by Wang teaches,
wherein the support structure further includes a plurality of non-slip particles (as seen in figure 5, of Wang, the non-slip particles is the adhesive 13 and 14 which is disposed at the peaks of each wave structure of the hard material layer to prevent from slipping) interval disposed on a surface of the hard material layer.
Regarding claim 19, 
Hirakata teaches a flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber) disposed on the two bending blocks; furthermore, the support sheet comprising bending region (bending region corresponds to element e1 in figure 3a and non-bending correspond to e2) and two non-bending regions.
Hirakata does not teach the supporting sheet comprising a soft material layer and a hard material layer, and the soft material layer completely covering the hard material layer, wherein the flexible display screen is disposed on the support sheet; wherein the support sheet comprises a bending region and two non-bending regions, the hard material layer is a continuous wave-like structure, and comprises a plurality of convex portions and a plurality of concave portions, each of the convex portions and each of the concave portions are disposed staggered to form gaps therebetween, and wherein a spacing between two of the convex portions adjacent to each other in the bending region is greater than a spacing between two of the convex portions adjacent to each other in the non-bending region; and
Wherein the soft material layer is enveloping the hard material layer, and the soft material layer is provided in the gaps.
Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5); wherein the support sheet comprises a bending region (figure 3 and 5, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure ), and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 5, similar to figure 2-3 of present application) to form gaps therebetween (as seen in figure 6, there are gaps between each of the convex portion and each of concave portions),  wherein a spacing between two of the convex portions adjacent to each other in the bending region is greater than a spacing between two of the convex portions adjacent to each other in the non-bending region (as seen in figure 3 and bending configuration in figure 7, the convex portion at the non-bending region does not get stretched since they are not bending, whereas, the convex portion in the bending region is bent thereby the two of the convex portion adjacent to each other in the bending region is greater than the spacing between two of the convex portions adjacent to each other in non-bending region; in other words, the bending areas two adjacent convex are spread apart more at least in the bending configuration, since the wave-like structure is stretched, thereby at least in folding region this limitation is met); and
Wherein the soft material layer envelops the hard material layer (as seen in figure 5-6, where element 1 is completely enveloped such that the outer layer is element 11 which completely covers the hard material 15) and the soft material layer is provided in the gaps (as seen in annotated figure 6 above, when taking the view point from top down, the soft material 11 is provided in the gaps). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer, having the hard material in the wave like structure as claimed, and the details of gaps and how the soft material is provided respect to the gaps as claimed, such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Applicant provides arguments towards the newly amended limitation of the gaps formed between each of the convex portion and each of the concave portion which are disposed in staggered configuration to form gaps therebetween, additionally applicant provides that Hirakata and Wang do not teach the soft material envelops the hard material layer and the soft material layer is provided in the gaps. The office respectfully disagrees. 
As provided in the rejection above, the office provides a rejection under 35USC§103 as Hirakata in view of Wang, such that the newly amended limitation provided is taught by Wang. Using the plain meaning (MPEP§2111.01) and broadest reasonable interpretation in light of the specification (MPEP§2111), the office notes that the term “envelopes” is defined as “wrap up, cover, or surround completely” (Source: Google “Define envelops”) thus when you consider figure 3&5 the structure of element 1 is completely covered thus the soft material 11/12 is completely enveloping the hard material layer 15. Furthermore, the applicant provides argument that the soft material layer is provided in the gaps is not taught, however, as mentioned in the rejection above, Wang shows the gaps such that the soft material is provided in the gaps when at least consider from the top down view (i.e. birds eye). It is understood that the applicant attempts to claim that the soft material is filling the gaps completely, however, such language is not being recited and thus under broadest reasonable interpretation this limitation is taught.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the plurality of convex portions and the plurality of concave portions are filled with the soft material and no gaps exists between the soft material layer and the hard material layer” labeled page “6” of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All remaining arguments for dependent claims are moot in view of the remarks provided regarding the newly amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oster et al. US Pub 2011/0065319 – figures 2-5 teaches various embodiment of the hard material being covered/envelop by soft material layer in various different configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841